Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 Response to Amendment
Claims 1, 3-4, 8, 14 are amended.  claims 1-20 are pending.  As an initial matter, the double patenting rejection has been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments are directed towards the new claim limitations of rendering a 3d representation of an active read area, and are open to new grounds of rejection/interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation"), Agostini et al. (US 20160267808), Maidi et al. (“Vision-based Tracking in Large Image Database for Real-Time Mobile Augmented Reality”), and Vanacken et al. (“Exploring the Effects of Environment Density and Target Visibility on Object Selection in 3D Virtual Environments”).
Re claim 1, Herwig teaches a method for capturing an image of a target object within an augmented reality environment, the method comprising:
detecting the target object within a field of view (see [0019], in view of Fig. 5, wherein a target object 504 with a barcode is scanned by a scanner).
To further clarify, as seen in Fig. 5, the target object is the box with a barcode affixed to it, and the barcode on the box is scanned by a handheld scanner, as shown in Fig. 5, within the border 506 with intersecting vertical and horizontal lines 508 and 510.  Thus, Herwig teaches detecting the target object within a field of view of a user with a scanner.
rendering a scanning area within the field of view (see [0012], scanner includes camera and sensors), (see [0019], in view of Fig. 5; …The scanner 180 projects a targeting pattern 505 on the box 504, showing a border 506 and intersecting vertical and horizontal lines 508 and 510. The bar code 502 is shown here as having been placed on the horizontal line 508, which may suitably have been used to indicate an area suitable for imaging scanning, such as an area of the field of view of an imager that is subjected to relatively intensive processing. Also visible is a targeting beam 512, projecting a distance targeting spot 514.)
wherein rendering the scanning area comprises rendering a representation of an active
read area of a camera in a first graphical characteristic of the scanning area (see [0019], wherein a targeting pattern 505 is projected as a first graphical characteristic of the scanning area).  To further clarify, (see [0005], beam changing from red to green in color when the bar code is within the prescribed distance range) and (see [0015], wherein the handheld scanner 180 is to capture an image of the bar code area).
in response to determining that the target object is located within the active read area of the camera, rendering the representation of the active read area of the camera in a second
graphical characteristic of the scanning area that is different from the first graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color green to indicate object is located within the active read area).  Thus, a second graphical characteristic is the color green, different from the shape/color of the scanning area/active read area).
and in response to the target object being in the scanning area, capturing, by the camera, an image of the target object (see [0019, in view of Fig. 5, wherein a target object is within the indicated area suitable for imaging such as within a targeting beam area), and (see [0020], in view of Fig. 6, wherein a view of an imaging area is taken, and an object in the proper position for image scanning is determined, then a capture image is taken to extract bar code information).
Herwig does not explicitly teach wherein a target object is within a field of view of reality viewing device and a camera associated with the reality viewing device.
However, Danhof teaches wherein a target object is within a field of view of a reality viewing device, and a camera associated with the reality viewing device (see p. 3, left column, wherein the virtual scene displays a field of view of an augmented reality CAD model), (see p. 3, in reference to Fig. 2, wherein a VR environment including an augmented reality viewing device worn by a user as shown).  To further clarify, examiner points to Fig. 3 of Danhof, wherein the field of view of the user is shown that is wearing the reality viewing device (as shown in Fig. 2) with a target object being scanned with the scanning area shown as a laser line probe emanating from the virtual scanner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herwig’s scanning system to explicitly include target objects within a reality viewing device, as taught by Danhof, as the references are in the analogous art of scanner systems to scanning objects to retrieve information.  An advantage of the modification is that it achieves the result of using properties of a real world scanner and apply some of those properties to a virtual scanner to scan object within a virtual environment.
	Danhoff teaches applications of VR with augmented reality environments (see p. 2, right col.), but does not explicitly teach that the device is an augmented reality viewing device.
	However, Agostini teaches the device is an augmented reality viewing device (see [0005], augmented reality over a live camera view) and (see [0021], displays such as tablets and optical head mounted display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herwig and Danhof 's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area in a virtual environment, to explicitly include a rendering in an augmented reality environment using a augmented reality viewing device, as taught by Agostini, as the references are in the analogous art of rendering of virtual object images.  An advantage of the modification is that it achieves the result of building on the teachings of Herwig and Danhof for camera based scanning for virtual environments to include the use of improved technologies such as using augmented reality devices which use both virtual and real environments and objects, as taught by Agostini.
Herwig, Danhof, and Agostini do not explicitly teach comparing an image of an object within the field of view of the augmented reality viewing device base on a target object database to identify that the object is the target object.
However, Maidi teaches comparing an image of an object within the field of view of the augmented reality viewing device base on a target object database to identify that the object is the target object (see abstract, targets are detected using extraction of image salient features and descriptors, and dealing with a large database for feature retrieval and pairwise matching), (see p. 1, introduction, wherein image features are captured by a camera phone and sent to the cloud to compare with a database of features), (see p. 2, II. Scalable Target Identification, wherein the system detects and identifies objects of interest within a set of images, using dataset of 500 images on a mobile device, and looks for matching pairs in a random way to smooth the searching time.  The system computes deviations between the descriptor array representing query image Dq towards those of training images Dt.  If a certain number of matches is attained, then the feature point is considered a positive sample), and (see Fig. 2, wherein a query image is inputted, and matched for identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herwig and Danhof and Agostini's system of detecting a target object, to explicitly include comparing an image of an object based on a target object database to identify the target object, as taught by Maidi, as the reference is in the analogous art of object recognition/detection.  An advantage of the modification is that it achieves the result of comparing image data of an object with a pre-built database to match characteristics for identification and tracking of an object.
Herwig teaches rendering a representation of an active read area (see [0019], in view of Fig. 5; …The scanner 180 projects a targeting pattern 505 on the box 504, showing a border 506 and intersecting vertical and horizontal lines 508 and 510), but Herwig, Danhof, Agostini, and Maidi do not explicitly teach wherein rendering the scanning area comprises rendering a three-dimensional representation of an active read area.
However, Vanacken teaches rendering a three-dimensional representation of an active read area (see p. 118, wherein a 3D point cursor is rendered as a 3D crosshair, wherein the center of the crosshair is used to select a target).
Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herwig and Danhof and Agostini and Maidi's system of rendering a representation of an active read area, as a 3D rendering, as taught by Maidi, as the reference is in the analogous art of object recognition/detection in augmented reality environments, and rendering of a target area for targeting an object in a virtual/augmented environment.  An advantage of the modification is that it achieves the result of building upon the teachings of Danhof’s rendering of an active read area to incorporate three-dimensional rendering of an active read area for targeting virtual objects in an augmented reality environment.
Re claim 2, Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 1.  Furthermore, Danhof teaches rendering a 3d image of a scanning device within the field of view of the augmented reality viewing device (see p. 3 in reference to fig. 3, wherein a virtual 3D scanner is rendered).  For motivation, see claim 1. 
Re claim 3, Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 1.  Furthermore, Herwig teaches in response to determining that the target object is not located within the active read area of the camera, rendering the 3d representation of the active read area of the camera in a third graphical characteristic of the scanning area that is different from the first graphical characteristic and the second graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color red when the target object is not read correctly within the active read area, the color red being a different characteristic from the first characteristic of a shape and a second characteristic of a color green).
Re claim 4, Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 3.  Furthermore, Agostini teaches in response to determining that the target object is captured by the camera within the active read area, rendering the 3d representation of the active read area of the camera in a fourth graphical characteristic of the scanning area that is different from the first, second, and third graphical characteristic (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of a camera is used to capture a view of an image tag 132 that is preferably a barcode or QR code attached on the equipment target object).  Thus, Agostini teaches wherein a target object is captured using a 4th live view characteristic wherein no target shape or removal of a target shape is rendered in response to captured objects from a scanner. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herwig, Danhof, Agostini, Maidi, and Vanacken's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area, to explicitly include a 4th rendering characteristic, wherein the target shape is removed, as the references are in the analogous art of capturing of object and image data using a capture device.  An advantage of the modification is that it achieves the result of removing a scanning area rendering from view so to allow for a better view of the object without the scanning area obstructing the live view).
Re claim 5, Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 1.  
Furthermore, Agostini teaches a removal of a scanning area from the field of view of a scanner (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of a camera is used to capture a view of an image tag 132 that is preferably a barcode or QR code attached on the equipment target object.  Thus, the scanning area is effectively removed in the live camera view during scanning processes as a type of change to the shape of the scanning area.
For motivation, see claim 4.
Re claim 6, Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 1.  Furthermore, Agostini teaches wherein capturing the image of the target object further comprises causing an audible sound to be emitted from the augmented reality viewing device ([0024] Digital assets 104 include one or more of 2D and 3D objects, audio clips (e.g., of human voice instructions or procedures, sample sounds of machinery or devices, music, and the like), video clips (e.g., of instructions, procedures, dramatizations of problems or incidents, corporate messaging, and the like), static images (e.g., of technical drawings, depictions or photographs of machinery, equipment, illustrations, photographs of problems of incidents, and the like), text data (e.g., of instructions, procedures, statistics, and the like), animations (e.g., of instructions, procedures, and the like), hyperlinks (e.g., to documentation, reports, external applications, and the like), and any other types of digital media).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herwig, Danhof, Agostini, Maidi, and Vanacken's system of showing a rendered of a virtual/augmented reality environment to explicitly include audible sound, as taught by Agostini, as the references are in the analogous art of capturing of object and image data.  An advantage of the modification is that it achieves the result of using well known sound and audio effects to create a more immersive environment for a user of a virtual/augmented reality device.
Re claim 7, Herwig, Danhof, Agostini, Maidi, and Vanacken teaches claim 1.  Furthermore, Agostini teaches wherein the augmented reality viewing device comprises a binocular augmented reality headset (see [0021], displays such as optical head mounted display as a binocular augmented reality headset).  For motivation, see claim 1.
Claims 8-13 claims limitations in scope to claims 1-6 and are rejected for at least the reasons above.
Claims 20 claims limitations in scope to claim 7 and is rejected for at least the reasons above.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation"), Agostini et al. (US 20160267808), Maidi et al. (“Vision-based Tracking in Large Image Database for Real-Time Mobile Augmented Reality”), Vanacken et al. (“Exploring the Effects of Environment Density and Target Visibility on Object Selection in 3D Virtual Environments”), and Tremblay et al. (US 20140225903).
Claim 14 claims limitations in scope to claim 1 and is rejected for at least the reasons above in view of , Herwig, Danhof, Agostini, Maidi, and Vanacken.  Furthermore, Herwig teaches the additional limitation of wherein a change from the first graphical characteristic to the second graphical characteristic is relative to an area of the target object within the scanning area (see [0014], wherein the targeting area is rendered is presented as a different shape or the color red when the target object is not read correctly within the active read area, the color red being a different characteristic from the first characteristic of a shape and a second characteristic of a color green).
Herwig, Danhof, Agostini, Maidi, and Vanacken do not explicitly teach wherein the change is gradual.
However, Tremblay teaches wherein the change is gradual (see [0073], wherein color can gradually change from one color to another color to provide visual feedback to the user).  
Herwig, Danhof, Agostini, Maidi, Vanacken, and Tremblay teaches claim 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify , Herwig, Danhof, Agostini, Maidi, and Vanacken’s scanning system of changing graphical characteristics of the active read area such as color to explicitly change colors gradually, as taught by Tremblay, as the references are in the analogous art of providing visual feedback to the user.  An advantage of the modification is that it achieves the result of providing for graphical changes, such as color, to be performed gradually to provide visual feedback to the user to inform the user about different depth zones, as taught by Tremblay.
Claim 15-19 claim limitations in scope to claims 2-6, and are rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616